UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6213



JAMES H. BENTLEY,

                                             Petitioner - Appellant,

          versus


DAVID A. GARRAGHTY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1700-AM)


Submitted:   April 13, 2001                 Decided:   April 25, 2001


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James H. Bentley, Appellant Pro Se. Donald Eldridge Jeffrey, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James H. Bentley appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court's

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    Bentley v. Garraghty, No. CA-00-1700-AM

(E.D. Va. filed Jan. 17, 2001; entered Jan. 18, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2